999 F.2d 547
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Claude Ray BROOKS, Plaintiff-Appellant,v.Kenneth M. ROMMEL, Jr., Defendant-Appellee.
No. 93-2108.
United States Court of Appeals, Tenth Circuit.
June 29, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.*
ORDER AND JUDGMENT**
PAUL KELLY, Jr., Circuit Judge.


1
Mr. Brooks, appearing pro se and in forma pauperis, appeals the district court's judgment on his habeas petition which granted him a 65-day reduction in his sentence.   A two-judge panel of this court expedited this appeal, in which Mr. Brooks claims he is entitled to an additional 134-day reduction in his sentence for time spent in Texas jails, thereby making him eligible for release on June 29, 1993.   We agree with the recommendation by the magistrate, adopted by the district court, that Mr. Brooks is not entitled to such credit.   See I R. doc. 23 at 5-6.   The judgment of the district court is


2
AFFIRMED.


3
The mandate shall issue forthwith.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3